UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


In re:
                                                       Case No. 19-20905
The Diocese of Rochester,
                                                       Chapter 11
                       Debtor.


         DECLARATION OF JAMES R. MARSH IN SUPPORT OF MOTION FOR
                   RELIEF FROM THE AUTOMATIC STAY

         Pursuant to 28 U.S.C. § 1746, I, James R. Marsh, hereby submit this declaration (the

“Declaration”) under penalty of perjury:

1.              I am counsel of record for S.B. in the pending lawsuits filed in Monroe County

                Supreme Court (Index No. E2019007694 and Index No. E2020006594), and on

                his related proof of claim #197.

2.              In total, I represent 31 child sexual abuse survivors who filed proofs of claim in

                the above-captioned chapter 11 case.

3.              I am a partner at the Marsh Law Firm PLLC.              Our practice focuses on

                representing survivors of sexual abuse. I earned a Bachelor of Arts from the

                University of Michigan in 1987. I earned my Juris Doctor degree from the

                University of Michigan Law School in 1990. I was admitted to the State Bar of

                New York in 1991. I have been licensed to practice law in New York and the

                District of Columbia for almost thirty years. I represent survivors of sex abuse in

                religious, educational, governmental, and military institutions, campus sexual

                assault and rape, and online sexual exploitation. My case on compensation for

                survivors of child pornography in federal criminal restitution proceedings was

                decided by the United States Supreme Court in 2014. That case, United States v.
     Paroline, led to the Amy, Vicky, and Andy Child Pornography Victim Assistance

     Act of 2018 which passed the House and Senate by unanimous consent and was

     signed into law on December 7, 2018.

4.   I attended the Court-ordered mediation sessions that have occurred from October

     2020 through March 2021 on behalf of a member of the Official Committee of

     Unsecured Creditors and my other clients. I have personal knowledge of the facts

     set forth herein and can competently testify thereto.

5.   The following summarizes the prepetition status of the action pertinent to this

     motion:

     a. S.B. is a survivor of child sexual abuse by Brother John Walsh. The Diocese

        has liability insurance for S.B.’s claim. The parties need to proceed with

        litigating S.B.’s claims in state court, including commencing discovery. A true

        and correct redacted copy of S.B.’s state court complaints have been filed

        concurrently with this Motion, with redaction, as an exhibit to the Joinder. A

        proposed order granting the relief requested in this Motion and in the Joinder

        has been filed concurrently with this Motion as Exhibit 1 to the Joinder.

6.   The Debtor, Official Committee of Unsecured Creditors, and the Debtor’s

     insurers have failed to reach a mediated settlement of this case. I believe that the

     mediation has failed thus far, in large part, because the Debtor and its insurers, on

     the one hand, and the Committee and counsel to Sexual Abuse Survivors, on the

     other hand, have a substantial disagreement about the amount of proper

     compensation for holders of Sexual Abuse Claims.




                                       5
7.             The stay relief the Movant seeks is limited to the entry of a judgment, if any, and

               does not include collection actions against the Debtor or its insurers, subject to

               further order of the Court.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of knowledge and belief.

New York, New York
June 7, 2021

                                             By
                                                   James R. Marsh




                                                   6
